Matter of Waghorn (2018 NY Slip Op 00888)





Matter of Waghorn


2018 NY Slip Op 00888


Decided on February 8, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 8, 2018

[*1]In the Matter of ANDREW JOHN WAGHORN, an Attorney. 
(Attorney Registration No. 3047883)

Calendar Date: February 5, 2018

Before: Lynch, J.P., Devine, Clark, Aarons and Pritzker, JJ.


Andrew John Waghorn, Gainesville, Virginia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Andrew John Waghorn was admitted to practice by this Court in 2000 and lists a business address in Washington, D.C. with the Office of Court Administration. Waghorn now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a])[FN1]. The Attorney Grievance Committee for the Third Judicial
Department (hereinafter AGC) advises that it does not oppose Waghorn's application.
Upon reading Waghorn's affidavit sworn to November 9, 2017 and filed November 20, 2017, and upon reading the January 30, 2018 correspondence in response by the Chief Attorney for AGC, and having determined that Waghorn is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Lynch, J.P., Devine, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that Andrew John Waghorn's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Andrew John Waghorn's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Andrew John Waghorn is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Waghorn is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Andrew John Waghorn shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.
Footnotes

Footnote 1: We note that, although Waghorn was previously suspended from the practice of law in New York in 2014 due to conduct prejudicial to the administration of justice arising from his failure to comply with the attorney registration requirements of Judiciary Law § 468—a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (113 AD3d 1020, 1056 [2014]; see Judiciary Law § 468—a[5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]), his subsequent reinstatement application was granted by this Court in June 2017 (Matter of Attorneys in Violation of Judiciary Law § 468-a [Waghorn], 151 AD3d 1382 [2017]).